          Case 1:20-cv-03261-RDM Document 54 Filed 12/28/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

LISA MONTGOMERY,                                       )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )       No. 1:20-cv-03261-RDM
                                                       )
JEFFREY A. ROSEN, et. al.,                             )
                                                       )
                       Defendants.                     )


                PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION
                 TO STAY ORDER AND VACATUR PENDING APPEAL

       Following briefing and oral argument, this Court properly determined that Defendants

unlawfully set an execution date while a stay was in effect in violation of 28 C.F.R. § 26.3(a), and

that, accordingly, Defendants’ designation of a January 12, 2021 execution date must be set aside

as “not in accordance with law,” 5 U.S.C. § 706(2)(A), and “without observance of procedure

required by law,” id. § 706(2)(D). See Order, Dkt. 47. Defendants now move for a stay of this

Court’s Order pending appeal. Dkt. 51. Because Defendants are not entitled to a stay pending

appeal, their motion should be denied. Indeed, given that January 12, 2021 is fast approaching,

granting Defendants’ requested stay pending appeal would raise a substantial and unacceptable

risk that Plaintiff will be executed in violation of federal law before appellate review of this Court’s

order has concluded.

                                            ARGUMENT

       Defendants plainly fail to meet the “stringent requirements for a stay pending appeal.”

Citizens for Responsibility & Ethics in Wash. v. Fed. Election Commission, 904 F.3d 1014, 1016

(D.C. Cir. 2018) (denying motion for a stay pending appeal of a district court’s order vacating

agency action). Courts consider four factors in determining whether a stay pending appeal is
         Case 1:20-cv-03261-RDM Document 54 Filed 12/28/20 Page 2 of 5




appropriate: “(1) whether the stay applicant has made a strong showing that he is likely to

succeed on the merits; (2) whether the applicant will be irreparably injured absent a stay; (3)

whether issuance of the stay will substantially injure the other parties interested in the

proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S. 418, 434 (2009)

(quoting Hilton v. Braunskill, 481 U.S. 770, 776 (1987)). This same standard generally governs

both a district court’s power to stay an order pending appeal under Federal Rule of Civil

Procedure 62(c), and an appellate court’s power to do the same under Federal Rule of Appellate

Procedure 8(a). See Hilton, 481 U.S. at 776. The party requesting a stay has the burden of

showing that a stay is warranted. Nken, 556 U.S. at 433-34.

  I.      DEFENDANTS ARE NOT LIKELY TO SUCCEED ON THE MERITS OF
          THEIR APPEAL.

       For the reasons explained in its Memorandum Opinion, this Court correctly held that

Plaintiff is entitled to partial summary judgment on Count I of her supplemental complaint

because Defendants failed to comply with 28 C.F.R. § 26.3(a) in designating a January 12, 2021

execution date. See Dkt. 47. The Court also correctly held that because Defendants’ order was

“not in accordance with law,” 5 U.S.C. § 706(2)(A), and “without observance of procedure

required by law,” id. § 706(2)(D), vacatur—the “normal remedy” for a violation of the

Administrative Procedure Act—is appropriate, Allina Health Servs. v. Sebelius, 746 F.3d 1102,

1110 (D.C. Cir. 2014); see Dkt. 47 at 10-12.

       Because Plaintiff is entitled to final judgment on the merits of her APA claim,

Defendants cannot demonstrate that they are likely to succeed on the merits of their appeal.

Defendants’ action was contrary to the plain text of 28 C.F.R. § 26.3(a), as well as at odds with

the logic, context, and purpose of that provision. And for the reasons explained in this Court’s
          Case 1:20-cv-03261-RDM Document 54 Filed 12/28/20 Page 3 of 5




decision, Defendants’ implausible reading of the regulation is not saved by resort to Auer

deference. Dkt. 47 at 22-25.

  II.      THE BALANCE OF FACTORS DO NOT FAVOR A STAY.

         Nor do the remaining factors favor staying this Court’s Order. Defendants do not—and

cannot—contend they will suffer irreparable injury absent a stay of this Court’s decision. See

Dkt. 51 at 2-3. This Court’s decision does not prevent Defendants from promptly designating

an execution date for Mrs. Montgomery; rather, it requires only that Defendants wait until the

expiration of this Court’s stay of execution to designate a new date—just as federal regulations

require. Following federal regulations does not undermine the Government’s interest in timely

enforcement of a death sentence. By requiring the Director of the Bureau of Prisons to

“promptly” designate a new date when it passes by a reason of a stay, but specifying that the

Director may only designate that new date “when the stay is lifted,” 28 C.F.R. §26.3(a)(1),

federal regulations strike the appropriate balance between the Government’s interest in timely

enforcement and the need for “orderly implementation of death sentences,” 57 Fed. Reg. 56,

536, 56,536 (Nov. 30, 1992). And there is plainly “no public interest in the perpetuation of

unlawful agency action.” League of Women Voters of U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir.

2016).

         By contrast, Plaintiff would suffer substantial injury if this Court’s order is stayed

pending appeal. As this Court has explained, Plaintiff will suffer “obvious” prejudice if

Defendants are permitted to go forward with the unlawful January 12, 2021 execution date.

Dkt. 47 at 26. Absent vacatur, the Director’s order “diminishe[s] the time that [Montgomery]

has ‘to seek legal relief from her death sentence,’ including through the clemency process,” id.

(quoting Dkt. 35 at 19), and deprives Montgomery of time to “prepare, mentally and spiritually,

for [her] death,” Ford v. Wainwright, 477 U.S. 399, 421 (1986) (Powell, J. concurring)).
         Case 1:20-cv-03261-RDM Document 54 Filed 12/28/20 Page 4 of 5




                                   CONCLUSION

    Defendants’ motion for a stay pending appeal should be denied.


DATED:       December 28, 2020


                                               Respectfully Submitted,


                                                /s/ Sandra L. Babcock        .


                                               Sandra L. Babcock
                                               Clinical Professor,
                                               International Human Rights Clinic
                                               157 Hughes Hall
                                               Cornell Law School
                                               Ithaca, NY 14853-4901
                                               312.823.2330
                                               Slb348@cornell.edu

                                               Zohra Ahmed
                                               Clinical Teaching Fellow
                                               Cornell Law School
                                               Ithaca, NY 14853
                                               415.260.9690

                                               Edward J. Ungvarsky
                                               Ungvarsky Law, PLLC
                                               D.C. Bar No. 459034
                                               114 North Alfred Street
                                               Alexandria, VA 22314
                                               Office: 571.207.9710
                                               Cellular: 202.409.2084
                                               ed@ungvarskylaw.com

                                               Meaghan VerGow
                                               O’Melveny & Myers LLP
                                               D.C. Bar No. 977165
                                               1625 Eye Street, N.W.
                                               Washington, DC 20006
                                               mvergow@omm.com
                                               202.383.5504
Case 1:20-cv-03261-RDM Document 54 Filed 12/28/20 Page 5 of 5




                                 Alec Schierenbeck
                                 O’Melveny & Myers LLP
                                 N.Y. Bar No. 5391008
                                 7 Times Square
                                 New York, NY 10036
                                 aschierenbeck@omm.com
                                 212.728.5837
